PER CURIAM.
Counsel for Thomas Perkins filed an appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the conviction; however, we reverse the order for court costs and the imposition of an attorney’s fee lien, and direct that the trial court correct the order of probation to reflect that Perkins entered a plea of nolo contendere.
The trial court ordered Perkins to pay $250 in mandatory court costs and imposed a $500 attorney’s fee lien. .Neither the order of court costs nor the attorney’s fee lien contained a citation to the proper statutory authority supporting the imposition of this cost and lien. That was error; therefore, we strike the $250 cost and the $500 attorney fee lien. See Sutton v. State, 635 So.2d 1032 (Fla. 2d DCA 1994). Upon remand, the state may seek to reimpose the cost and lien consistent with Sutton. Further, upon remand, the probation order must be corrected to reflect that Perkins entered a plea of nolo contendere instead of a plea of guilty.
Affirmed in part; reversed in part and remanded.
CAMPBELL, A.C.J., PARKER, J., and HALL, VINCENT T., Senior Judge, concur.